ORDER

Judgment was rendered against appellant City of Kansas City, Missouri, and in favor of respondent Ronald Zimmerman following jury trial. That judgment concerned injuries sustained by Zimmerman when he fell on an ice patch outside of the Bartle Hall convention center. The City raises three allegations of error. First, it contends that the trial court erred in overruling its motions for directed verdict and for judgment notwithstanding the verdict, premised upon the basis that Zimmerman had failed to prove facts which established an exception to sovereign immunity under § 537.600, RSMo 2000. Second, the City contends that the trial court erred in excluding testimony by one of City’s witnesses, who would have testified that there had been no reported accidents in the two years prior to the accident. Third, the City contends that the trial court erred in failing to sua sponte grant a mistrial on the basis of improper argument by Zimmerman’s counsel that could be interpreted as an improper request for punitive damages.
We have reviewed the briefs of the parties and the record on appeal, and we find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. Howev*896er, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).